In an action in rem to foreclose a tax lien on real property formerly owned by appellant, the appeal is from an order denying a motion to compel the city collector to accept payment of all arrears in taxes and interest or, in the alternative, to permit appellant to open his default in filing an answer. Order affirmed, with $10 costs and disbursements. Knowledge by the tax department of the name and address of an owner of property is not equivalent to knowledge by the city treasurer of that information. The statute requires mailing of notice of foreclosure to the owner’s last-known address as the same appears upon the records in the office of the city treasurer. (Administrative Code of City of New York, § D17-6.0.) It is not disputed that neither the name nor the address of appellant appeared on the city treasurer’s records. Under the circumstances, the fact that the city treasurer did not mail notice of foreclosure to appellant is of no avail. The court is without power to open the default of appellant to answer or redeem. (City of New York v. Lynch, 281 App. Div. 1038, affd. 306 N. Y. 809.) Adel, Acting P. J., Wenzel, Schmidt, Beldock and Murphy, JJ., concur. [See post, p. 1079.]